Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 16-22 in the reply filed on June 28, 2021 is acknowledged.  The traversal is on the ground(s) that Group II recites foamed particles obtained by the same process as recited in claim 16.  This is not found persuasive because product by process claims do not require the examiner to find the process if a substantially similar product is found. IF the product is found the burden rests on applicant to demonstrate the process of making materially effects the invention. Furthermore the foam particles do not need to be used to make shaped bodies or balls, sports equipment, floor covering or wall paneling. The examiner repeats that since both the particles and the process are taught by prior art they are not a special technical feature under PCT Rule 13.2. The requirement is still deemed proper and is therefore made FINAL. Claims 23-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 16 in the preamble recites the colored foamed particles consist of an elastomer but then teach the color foamed particles contain a dye and carrier fluid. The colored particles cannot consist of only elastomer as the coloring agent and dye are attached by sorption to provide the color. Claims 17-22 are also rejected for being dependent upon claim 16 and inheriting the same deficiency.

Claim Objections
Claim 17 is objected to because of the following informalities:  it should recite “selected from the group consisting of”.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 16,17 and 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prissok (WO 2016/146395) as evidenced by Reichardt (Sovatochromic Dyes as Solvent Polarity Indicators, Chem. Rev. 1994, 94, 2319-2358).  Since the WO document is not in English, the English equivalent document US 10,597,531 is being relied upon for citation purposes. 
Prissok teaches mixing together (contacting) foamed beads of E-TPU (elastomeric thermoplastic polyurethane with and emulsion of graphite or iron carbonyl powder (pigments) and triacetin (carrier fluid, glycerol ester as shown in applicant’s specification, page 5, lines 13-15) (examples B1-B4, columns 5 and 6). Reichardt provides evidence that triacetin has an EΤ(30) of 40.4 kcal/mol (169.03 kJ/mol, page 2339, right column. No. 270). The covering of the particles with the graphite gives colored particles as they become coated with the graphite pigment or iron pigment (column 3, lines 39-41). Prissok teaches using thermoplastic block copolymers (column 2, lines 46-52). Since the elastomeric thermoplastic block copolymers are taught as functionally equivalent to thermoplastic polyurethane elastomer and only require selection from a list of 4 choices, one of ordinary skill in the art could at once envisage using thermoplastic block copolymers as the foamed particles. Accordingly, the teachings of Prissok are sufficient to anticipate the material limitations of the instant claims.

Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prissok (WO 2016/146395) as evidenced by Reichardt (Sovatochromic Dyes as Solvent Polarity  by PubChem (Triacetin, PubChem (https://pubchem.ncbi.nlm.nih.gov/compound/Triacetin)).  Since the WO document is not in English, the English equivalent document US 10,597,531 is being relied upon for citation purposes. 
Prissok and Reichardt are relied upon as set forth above.
Prissok and Reichardt does not specify the boiling point of triacetin.
PubChem is simply relied upon to provide evidence that triacetin has a boiling point of 258°C-259°C (page 7, section 3.2.5). Accordingly, the teachings of Prissok are sufficient to anticipate the material limitations of the instant claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18,20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Prissok (WO 2015/165724) as evidenced by Wypych.( Databook of Solvents. 2nd Edition; Copyright 2019; Chem Tech Publishing). Since the WO document is not in English, the English language equivalent document US 10,941,263 is being relied upon for citation purposes.
Τ(30) of 41.3 kcal/mol (172.80 kJ/mol)
It would have been obvious to one of ordinary skill in the art at the time the invention as made to select the methyl ethyl ketone and pigments to coat the thermoplastic polyurethane beads as these are taught as effective solvents and coloring additives to provide the coated beads with high mechanical strength, abrasion resistance (column 3, lines 1-5). It is noted though the foamed beads are part of a shaped article, they are still in the form of foamed beads  with the claimed coating and meet the limitations of the invention.
Regarding the claimed boiling point of 80°C, Prissok teaches using methyl ethyl ketone which has a boiling point of 79.5°C which is very close to 80°C and would be expected to behave similarly to a carrier fluid with a boiling point of 80°C as the values only differ by a small fraction of 0.4°C. If range of prior art and claimed range do not overlap, obviousness may still exist if the range are close enough that one would not expect a difference in properties, In re Woodruff 16 USPQ 2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v.  Banner 227 USPQ 773 (Fed. Cir. 1985); In re Aller 105 USPQ 233 (CCPA 1955). Applicant has not provided the criticality of their composition as compared to one wherein 79.6°C boiling point carrier fluid is used.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 16-20 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 15/557671 as evidenced by Reichardt (Sovatochromic Dyes as Solvent Polarity Indicators, Chem. Rev. 1994, 94, 2319-2358) and . by PubChem (Triacetin, PubChem (https://pubchem.ncbi.nlm.nih.gov/compound/Triacetin)).  Although the claims at issue are not identical, they are not patentably distinct from each other because graphite is a pigment and 1,2,3-propanediol triacetate (triacetin) and Reichardt provides evidence that triacetin has an EΤ(30) of 40.4 kcal/mol (169.03 kJ/mol, page 2339, right column. No. 270). PubChem is simply relied upon to provide evidence that triacetin has a boiling point of 258°C-259°C (page 7, section 3.2.5).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573. The examiner can normally be reached Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMINA S KHAN/Primary Examiner, Art Unit 1761